PCIJ_B_17_GrecoBulgarianCommunities_LNC_NA_1930-07-31_ANX_01_NA_NA_FR.txt. 37 | AVIS CONSULTATIF N° I7
ANNEXE 1

CONVENTION
ENTRE LA GRÈCE ET LA BULGARIE
RELATIVE A L'ÉMIGRATION RÉCIPROQUE :

SIGNÉE À NEUILLY-SUR-SEINE LE 27 NOVEMBRE 19010.

[Texte officiel français communiqué par le ministre de Grèce
à Londrés, aux effets de l'enregistrement, le 25 août 1920.
L'enregistrement de cette Convention a eu lieu le 25 août 1920.]

Ainsi qu’il est prévu à l'article 56, alinéa 2, du Traité de
paix avec la Bulgarie conclu le 27 novembre 1919, et confor-
mément à la décision des Principales Puissances alliées et
associées en date du 27 novembre 1919 et ainsi conçue:

« Vu l’article 56, alinéa 2, du Traité de paix avec la
Bulgarie, les Principales Puissances alliées et associées
jugent opportun que l’émigration réciproque et volontaire
des minorités ethniques, de religion ou de langue en
Grèce et en Bulgarie, soient réglées par une convention
conclue entre ces deux Puissances dans les termes arrêtés
à la date de ce jour », ;

Les plénipotentiaires soussignés de la Grèce, d’une part,

Et de la Bulgarie, d’autre part,

Aprés échange de leurs pleins pouvoirs respectivement recon-
nus en bonne et due forme, sont convenus des dispositions
suivantes :

Article’ premier.

Les Hautes Parties contractantes reconnaissent à leurs
ressortissants appartenant à des minorités ethniques, de
religion ou de langue, le droit d’émigrer librement dans leurs
territoires respectifs.

Article 2.

Les Hautes Parties contractantes s'engagent à faciliter, par
tous les moyens dont elles disposent, l'exercice du droit prévu
à l’article premier, et à n’apporter directement ou indirectement
aucune entrave à la liberté d’émigration, nonobstant les lois
ou règlements contraires, qui, à cet égard, seront réputés sans
effet. :

 

1 L’échange des ratifications a eu lieu le 9 août 1920 à Paris.
38 AVIS CONSULTATIF N° 17

En particulier, l’exercice du droit d’émigration ne portera
pas atteinte aux droits pécuniaires des émigrants, tels que ces
droits se trouvent constitués au moment de l’émigration.

Article 3.
CA

Il ne pourra être apporté aucun obstacle au départ d’un
émigrant volontaire pour quelque cause que ce soit, sauf
en cas de condamnation définitive à une peine afflictive pour
infraction de droit commun. En cas de condamnation non
encore définitive ou de poursuite pénale de droit commun
contre un émigrant, ce dernier sera livré aux autorités du
pays où il se rend, par les autorités du pays poursuivant,
afin qu'il soit jugé. :

Article 4.

Le droit d’émigration volontaire appartient à toute personne
âgée de plus de 18 ans. Il pourra être exercé dans un délai
de deux ans à partir de la constitution de la Commission
mixte prévue à l’article 8, au moyen d’une déclaration devant
ladite Commission ou devant ses représentants. La déclaration
d’émigration du mari impliquera celle de la femme; la décla-
ration d’émigration des parents ou des tuteurs impliquera
celle de leurs enfants ou pupilles âgés de moins de 18 ans.

Article 5.

Les émigrants perdront la nationalité du pays qu'ils aban-
donnent, dès l’instant où ils l’auront quitté, et ils acquerront
celle du pays de destination, dès leur arrivée sur le territoire
de ce pays.

Article 6.

Les personnes qui, en exécution des dispositions précédentes,
exerceront le droit d’émigration, seront libres d’emporter avec
elles ou de faire transporter leurs biens meubles de toute
nature, sans qu'il leur soit imposé de ce chef aucun droit,
soit de sortie, soit d’entrée.

De même, au cas où le droit d’émigration serait exercé
par des membres de communautés (y compris les églises,
couvents, écoles, hôpitaux ou fondations de quelque nature
que ce soit) qui, de ce chef, devront être dissoutes, la Com-
mission mixte prévue. à l’article 8 déterminera si, et dans
quelles conditions, ces membres auront la faculté d’emporter
librement ou de faire transporter les biens meubles qui appar-
tiennent à ces communautés.
39 AVIS CONSULTATIF N° 17
Article 7.

Les biens immobiliers, ruraux ou urbains, appartenant aux
émigrants volontaires ou aux communautés visées à l’article 6,
seront liquidés conformément aux dispositions ci-après, par la
Commission mixte prévue à l’article 9.

- Article 8.

Dans un délai de trois mois à partir de la mise en vigueur
de la présente Convention, il sera créé une Commission mixte,
composée d’un membre nommé par chacun des États contrac-
tants intéressés et d’un nombre égal de membres d’une autre
nationalité, parmi lesquels le président sera ‘choisi, et qui
seront nommés par le Conseil de la Société des Nations.

Article 9.

La Commission mixte aura pour attributions de-surveiller et
faciliter l’émigration volontaire prévue par la présente Conven-
tion et de liquider les immeubles des -émigrants.

Elle fixera les modalités de l’émigration et de la liquidation
des biens immobiliers.

D'une façon générale, la Commission mixte aura tout
pouvoir de prendre les mesures que nécessitera l'exécution de
la présente Convention et de décider toutes les questions aux-
quelles cette Convention pourrait donner lieu. .

Les décisions de la Commission mixte seront prises à la
majorité des voix, la voix du président étant prépondérante en
cas de partage.

Article T0.

La Commission mixte aura tout pouvoir pour faire procéder .
à l'estimation des biens immobiliers, les intéressés étant enten-
dus ou ayant été dûment convoqués pour être entendus.

Le gouvernement du pays où la. liquidation aura eu lieu
devra verser à la Commission mixte, dans les conditions à
fixer par celle-ci et pour être remis aux ayants droit, le
montant de la valeur des biens immobiliers liquidés, qui reste-
ront la propriété dudit gouvernement.

A rticle 11.

Des fonds seront avancés à la Commission mixte par les
États intéressés, en vue de faciliter l’émigration et dans les
conditions fixées par ladite Commission. Celle-ci avancera aux
émigrants, dans la mesure des fonds disponibles, la valeur de
leurs biens immobiliers.
40 AVIS CONSULTATIF N° 17
Article 12.

Les personnes qui, avant la mise en vigueur de la présente
Convention, auraient quitté le territoire d’un des États con-
tractants et se seraient déjà établies sur le territoire de l’État
dont elles relèvent, .au point de vue ethnique, de la religion
ou de la langue, auront droit à la valeur des biens laissés
par elles dans le pays qu'elles ont quitté, telle que cette
valeur résultera de la liquidation qui en sera faite par la
Commission mixte.

Article T3.

Les frais d'entretien et de fonctionnement de la Commission
mixte et de ses organes seront supportés par les gouvernements
intéressés dans des proportions à déterminer par la Commission.

Article 14.

La présente Convention ne porte pas atteinte aux droits qui
seraient reconnus aux intéressés par les dispositions des traités
ou conventions conclus ou à conclure pour le réglement des
affaires actuelles. .

Article 15.

Les Hautes Parties contractantes s’engagent à apporter à
leur législation respective les modifications qui seraient néces-
saires pour assurer l'exécution de la présente Convention.

Article 16.

Dans le délai d'un an à dater de sa mise en vigueur, la
présente Convention sera ouverte à l'adhésion des Etats ayant
une frontière commune avec l’un des États signataires.

Cette adhésion sera signifiée, par. la voie diplomatique, au
Gouvernement de la République française, et par celui-ci aux
États signataires ou adhérents ainsi qu’à la Commission mixte.
Elle portera effet quinze jours après la signification au Gou-
vernement français.

La présente Convention sera ratifiée, et les ratifications
seront respectivement déposées à Paris par les Puissances
signataires en même temps que leurs ratifications du Traité de
paix signé à Neuilly-sur-Seine le 27 novembre 1919. Elle
entrera en vigueur en même temps que ledit Traité de paix
entrera en vigueur entre la Grèce et la Bulgarie.
4I AVIS CONSULTATIF N° 17

Fait à Neuilly-sur-Seine, le vingt-sept novembre mil neuf
cent dix-neuf, en un seul exemplaire qui restera déposé dans
les archives du Gouvernement de la République française et
dont les expéditions authentiques seront remises à chacune
des Puissances signataires.

(L. S.) (Signé) ELEFTHERIOS VENISELOS.
(L. S.) (Signé) N. PoLrris.
(L. S.) (Signé) AL. STAMBOLIISKI.

Pour copie conforme.
Londres, le 25 août 1920.
Le Ministre de Gréce:
(Signé) D. CACLAMANOs.
